Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “sensing unit”, “image capturing unit”, “control unit”, and “artificial intelligence unit” in claims 1, 11, and 16.
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 11, and 1 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitation "sensing unit”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0039] and [0049] of the specification and Figs. 1 and 3-5 of the drawing disclose "sensing unit” corresponds to an ultrasonic sensor or an infrared sensor. 
As for the limitations “image capturing unit”, “control unit”, and “artificial intelligence unit”, They are interpreted as corresponding to [0038]-[0044] and [0051]-[0072] of the specification and Figs. 1 and 3-5  of the drawing. However, the disclosure does not provide the structure necessary to perform the claimed function. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
7.	Regarding claims 1, 11, and 16, the limitations “image capturing unit”, “control unit”, and “artificial intelligence unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims 1, 11, and 16 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may: 
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
Claims 2-9 and 12-15 and 17-20 are rejected as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
9.	Claims 1-4, 6-7, and 9-20 are rejected under 35 U.S.C. 103 as unpatentable over Keilwert (US 20140323193 A1) in view of Yagi (US 20040249837 A1) and further in view of Hwang (US 20210192249 A1).
Regarding claim 1, Keilwert (e.g., Figs. 1-8) discloses an interactive display method in an interactive display system, comprising steps of: 
a sensing unit sensing a human body, generating a corresponding sensing signal (e.g., Figs. 1-2, 4-5 and 7; detector 48 detects a player inserts money or credit card into a gaming machine 10 and generates a corresponding sensing signal, microphone 34 detect a voice signal from a player and generates a corresponding sensing signal, [0036], [0033] and [0050]), and transmitting said corresponding sensing signal to a control unit (Fig. 2 and [0036]; CPU 40); 
said control unit (CPU 40) driving an image capturing unit to start capturing an image according to the corresponding sensing signal and uploading said image to an artificial intelligence unit via said control unit (e.g., Figs. 1-2, 4-5 and 7; CPU 40 control a camera 36 to take a picture of the player, which is analyzed by recognition program 44); 
said control unit obtaining a corresponding message corresponding to an analysis result produced by said artificial intelligence unit, wherein the artificial intelligence unit analyzes said image and generates analysis results (e.g., Figs. 1-2, 4-5 and 7; recognition program 44 analyzes the image and generates analysis results including age and gender of the player, CPU 40 starts a game and display controller 52 generate signals to display 54 in response to the image analysis results of the player); and 
said control unit obtaining an assigned information content identified in said corresponding message and transmit the assigned information content to a display device for playing (e.g., Figs. 1-2, 4-5 and 7; CPU 40 starts a game and display controller 52 generate signals to display 54 for playing a game in response to the image analysis results of the player);
and a part of operation scripts is selected according to said corresponding message (e.g., Figs. 4-5 and 7).
 
Keilwert does not disclose wherein the display device stores a geographical tag and operation scripts corresponding to the geographical tag as claimed. However, Yagi discloses an interactive display system (e.g., Fig. 2; game machine) similar to that disclosed by Keilwert, wherein the display device stores a geographical tag and operation scripts corresponding to the geographical tag (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information and an associated game to be played). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert. The combination/motivation would be to provide a method of managing  games played by a plurality of game machines at different locations.

The sensing unit recited in claim 1 has been interpreted to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which corresponds to a proximity sensor including an ultrasonic sensor or an infrared sensor. Therefore, Keilwert teaches the sensing unit under the broadest reasonable interpretation, but do not disclose the sensing unit as specified according to applicant’s disclosure. However, Hwang (e.g., Fig. 4) discloses a sensing unit sensing a human body, generating a corresponding sensing signal ([0099]-[0100]; sensing unit 410 including an infrared light source and a photo sensor), and transmitting said corresponding sensing signal to a control unit (e.g., Fig. 4; processor 185); 
said control unit (e.g., Fig. 4; processor 185) driving an image capturing unit (e.g., Fig. 4; camera unit 430) to start capturing an image according to the corresponding sensing signal (e.g., Fig. 4) and uploading said image to an artificial intelligence unit via said control unit (e.g., Fig. 4; processor 120); 
said control unit (e.g., Fig. 4; processor 185) obtaining a corresponding message corresponding to an analysis result produced by said artificial intelligence unit (e.g., Fig. 4; processor 120), wherein the artificial intelligence unit analyzes said image and generates analysis results (e.g., Fig. 4 and [0092]; image analysis).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Hwang to the game machine as taught by Keilwert in view of Yagi. The combination/motivation would be to provide a proximity sensor to trigger a camera to capture images of a player.

Regarding claim 2, Keilwert in view of Yagi and further in view of Hwang discloses the interactive display method of claim 1, Keilwert (e.g., Figs. 1-8) discloses wherein said artificial intelligence unit determines said assigned information content according to said analysis results (e.g., Figs. 1-2, 4-5 and 7; recognition program 44 analyzes the image, generates analysis results including age and gender of the player, and determine different information contents to the players), generates said corresponding message which identifies said assigned information content, and transmits said corresponding message to said control unit (e.g., Figs. 1-2, 4-5 and 7; CPU 40 starts a game and display controller 52 generate different information contents to display 54 for playing a game in response to the image analysis results of the player).

Regarding claim 3, Keilwert in view of Yagi and further in view of Hwang discloses the interactive display method of claim 1, Keilwert (e.g., Figs. 1-8) discloses wherein said corresponding message includes said assigned information content (e.g., Figs. 1-2, 4-5 and 7; CPU 40 starts a game and display controller 52 generate different information contents to display 54 for playing a game in response to the image analysis results of the player).

Regarding claim 4, Keilwert in view of Yagi and further in view of Hwang discloses the interactive display method of claim 1, Keilwert (e.g., Figs. 1-8) discloses wherein said control unit acquires said assigned information content according to said corresponding message and transmits said assigned information content to said display device for playing (e.g., Figs. 1-2, 4-5 and 7; CPU 40 starts a game and display controller 52 generate different information contents to display 54 for playing a game in response to the image analysis results of the player).

Regarding claim 6, Keilwert in view of Yagi and further in view of Hwang discloses the interactive display method of claim 1, Keilwert (e.g., Figs. 1-8) discloses wherein said analysis results include an estimated age and an estimated gender (e.g., Figs. 1-2, 4-5 and 7; recognition program 44 analyzes the image and generates analysis results including age and gender of the player).

Regarding claim 7, Keilwert in view of Yagi and further in view of Hwang discloses the interactive display method of claim 1, Keilwert (e.g., Figs. 1-8) discloses the method further comprising a step of: an audio input unit receiving an audio input signal ([0033] and [0050]; microphone 34 receiving an audio input signal) and said control unit (CPU 40) uploading said audio input signal to said artificial intelligence unit (software unit 43 including an audio program to analyze the audio signal).

Regarding claim 9, Keilwert in view of Yagi and further in view of Hwang discloses the interactive display method of claim 1, Keilwert (e.g., Figs. 1-8) discloses the method further comprising a step of: a touch control unit (CPU 40) receiving a touch control signal (touch sensing unit; Fig. 8 and [0027] and [0036]) and transmitting said touch signal to said control unit (e.g., Fig. 8 and [0027] and [0036]), where said control unit generates an input message in response to said touch signal and uploads the input message to said artificial intelligence unit (e.g., Fig. 8 and [0027] and [0036]).

Regarding claim 10, Keilwert in view of Yagi and further in view of Hwang discloses the interactive display method of claim 1, Yagi discloses the method further comprising a step of: issuing the geographical tag to the display device, wherein the geographical tag is corresponding to a current location of the display device; and determining whether the operation scripts stored in the display device are corresponding to the geographical tag (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information and an associated game to be played). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert. The combination/motivation would be to provide a method of managing  games played by a plurality of game machines at different locations.

Regarding claim 11, Keilwert (e.g., Figs. 1-8) discloses a smart interactive display device, comprising: 
a display unit (e.g., Figs. 1-2; display unit 54 including a display 12 and a display 14); and 
a control unit (e.g., Figs. 1-2; CPU 40), which is connected electrically to said display unit (e.g., Figs. 1-2; display unit 54 including a display 12 and a display 14); 
wherein said control unit (e.g., Figs. 1-2; CPU 40) is connected electrically to a sensing unit (e.g., Figs. 1-2, 4-5 and 7; detector 48 detects a player inserts money or credit card into a gaming machine 10 and generates a corresponding sensing signal, microphone 34 detect a voice signal from a player and generates a corresponding sensing signal, [0036], [0033] and [0050]) and an image capturing unit (camera 36 to take a picture of the player), said sensing unit senses a body signal of a human body and outputs a corresponding sensing signal to said control unit (e.g., Figs. 1-2, 4-5 and 7; detector 48 detects a player inserts money or credit card into a gaming machine 10 and generates a corresponding sensing signal, microphone 34 detect a voice signal from a player and generates a corresponding sensing signal, [0036], [0033] and [0050]), and said control unit drives said image capturing unit to capture an image of the human body in response to the corresponding sensing signal and uploads said image to an artificial intelligence unit (e.g., Figs. 1-2, 4-5 and 7; CPU 40 control a camera 36 to take a picture of the player, which is analyzed by recognition program 44), and 
wherein said control unit acquires a corresponding message from said artificial intelligence unit, said corresponding message is generated by said artificial intelligence unit according to analysis results of said image (e.g., Figs. 1-2, 4-5 and 7; recognition program 44 analyzes the image and generates analysis results including age and gender of the player, CPU 40 starts a game and display controller 52 generate signals to display 54 in response to the image analysis results of the player), said control unit outputs an assigned information content identified by said corresponding message to said display unit for playing (e.g., Figs. 1-2, 4-5 and 7; CPU 40 starts a game and display controller 52 generate signals to display 54 for playing a game in response to the image analysis results of the player), and a part of the operation scripts is selected according to said corresponding message (e.g., Figs. 4-5 and 7).

Keilwert does not disclose wherein a geographical tag and operation scripts corresponding to the geographical tag are stored in said smart interactive display device as claimed. However, Yagi discloses an interactive display system (e.g., Fig. 2; game machine) similar to that disclosed by Keilwert, wherein a geographical tag and operation scripts corresponding to the geographical tag are stored in said smart interactive display device (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information and an associated game to be played). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert. The combination/motivation would be to provide a method of managing  games played by a plurality of game machines at different locations.

The sensing unit recited in claim 1 has been interpreted to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which corresponds to a proximity sensor including an ultrasonic sensor or an infrared sensor. Therefore, Keilwert teaches the sensing unit under the broadest reasonable interpretation, but do not disclose the sensing unit as specified according to applicant’s disclosure. However, Hwang (e.g., Fig. 4) discloses a sensing unit sensing a human body, generating a corresponding sensing signal ([0099]-[0100]; sensing unit 410 including an infrared light source and a photo sensor), and transmitting said corresponding sensing signal to a control unit (e.g., Fig. 4; processor 185); 
said control unit (e.g., Fig. 4; processor 185) driving an image capturing unit (e.g., Fig. 4; camera unit 430) to start capturing an image according to the corresponding sensing signal (e.g., Fig. 4) and uploading said image to an artificial intelligence unit via said control unit (e.g., Fig. 4; processor 120); 
said control unit (e.g., Fig. 4; processor 185) obtaining a corresponding message corresponding to an analysis result produced by said artificial intelligence unit (e.g., Fig. 4; processor 120), wherein the artificial intelligence unit analyzes said image and generates analysis results (e.g., Fig. 4 and [0092]; image analysis).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Hwang to the game machine as taught by Keilwert in view of Yagi. The combination/motivation would be to provide a proximity sensor to trigger a camera to capture images of a player.

Regarding claim 12, Keilwert in view of Yagi and further in view of Hwang discloses the smart interactive display device of claim 11, Keilwert (e.g., Figs. 1-8) discloses wherein said display unit includes a touch control unit and a user interface associated with the touch control unit (touch input unit and touch display; e.g., Figs. 1-2 and 8 and [0027] and [0036]).

Regarding claim 13, Keilwert in view of Yagi and further in view of Hwang discloses the smart interactive display device of claim 11, Keilwert (e.g., Figs. 1-8) discloses and the smart interactive display device further comprising: a speaker (Figs. 1-2 and [0033] and [0050]; speaker 32), connected electrically to said control unit for playing a voice message (Figs. 1-2 and [0033] and [0050]; gaming machine 10 including a microphone 34 and a speaker 32, which allow voice interaction between the player and the game machine); and an audio input unit (Figs. 1-2 and [0033] and [0050]; microphone 34), connected electrically to said control unit for receiving an audio input signal (Figs. 1-2 and [0033] and [0050]; gaming machine 10 including a microphone 34 and a speaker 32, which allow voice interaction between the player and the game machine).

Regarding claim 14, Keilwert in view of Yagi and further in view of Hwang discloses the smart interactive display device of claim 11, Yagi discloses wherein said smart interactive display device receives the geographical tag corresponding to a current location of said smart interactive display device (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert for the same reason above.

Regarding claim 15, Keilwert in view of Yagi and further in view of Hwang discloses the smart interactive display device of claim 11, Yagi discloses wherein said smart interactive display device receives the operation scripts corresponding to the geographical tag (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information and an associated game to be played). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert for the same reason above.

Regarding claim 16, Keilwert (e.g., Figs. 1-8) discloses a smart interactive display system, comprising: 
a sensing unit (e.g., Figs. 1-2, 4-5 and 7; detector 48 detects a player inserts money or credit card into a gaming machine 10 and generates a corresponding sensing signal, microphone 34 detect a voice signal from a player and generates a corresponding sensing signal, [0036], [0033] and [0050]); 
a display device (e.g., Figs. 1-2; display unit 54 including a display 12 and a display 14); 
an image capturing unit (e.g., Figs. 1-2, 4-5 and 7; camera 36); and 
a control unit (e.g., Figs. 1-2, 4-5 and 7; CPU 40), electrically connected to said sensing device (detector 48 or microphone 34), said display device (display unit 54 including a display 12 and a display 14), and said image capturing unit (camera 36); 
wherein said sensing unit senses a body signal of a human body and outputs a corresponding sensing signal to said control unit (e.g., Figs. 1-2, 4-5 and 7; detector 48 detects a player inserts money or credit card into a gaming machine 10 and generates a corresponding sensing signal to CPU 40, microphone 34 detect a voice signal from a player and generates a corresponding sensing signal to CPU 40, [0036], [0033] and [0050]), and said control unit drives said image capturing unit to capture an image of the human body in response to the corresponding sensing signal and uploads said image to an artificial intelligence unit (e.g., Figs. 1-2, 4-5 and 7; CPU 40 control a camera 36 to take a picture of the player, which is analyzed by recognition program 44), and 
wherein said control unit acquires a corresponding message from said artificial intelligence unit, said corresponding message is generated by said artificial intelligence unit according to analysis results of said image (e.g., Figs. 1-2, 4-5 and 7; recognition program 44 analyzes the image and generates analysis results including age and gender of the player, CPU 40 starts a game and display controller 52 generate signals to display 54 in response to the image analysis results of the player), said control unit outputs an assigned information content identified by said corresponding message to said display device for playing (e.g., Figs. 1-2, 4-5 and 7; CPU 40 starts a game and display controller 52 generate signals to display 54 for playing a game in response to the image analysis results of the player), and a part of the operation scripts is selected according to said corresponding message (e.g., Figs. 4-5 and 7).

Keilwert does not disclose wherein the display device stores a geographical tag and operation scripts corresponding to the geographical tag as claimed. However, Yagi discloses an interactive display system (e.g., Fig. 2; game machine) similar to that disclosed by Keilwert, wherein the display device stores a geographical tag and operation scripts corresponding to the geographical tag (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information and an associated game to be played). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert. The combination/motivation would be to provide a method of managing  games played by a plurality of game machines at different locations.

The sensing unit recited in claim 1 has been interpreted to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which corresponds to a proximity sensor including an ultrasonic sensor or an infrared sensor. Therefore, Keilwert teaches the sensing unit under the broadest reasonable interpretation, but do not disclose the sensing unit as specified according to applicant’s disclosure. However, Hwang (e.g., Fig. 4) discloses a sensing unit sensing a human body, generating a corresponding sensing signal ([0099]-[0100]; sensing unit 410 including an infrared light source and a photo sensor), and transmitting said corresponding sensing signal to a control unit (e.g., Fig. 4; processor 185); 
said control unit (e.g., Fig. 4; processor 185) driving an image capturing unit (e.g., Fig. 4; camera unit 430) to start capturing an image according to the corresponding sensing signal (e.g., Fig. 4) and uploading said image to an artificial intelligence unit via said control unit (e.g., Fig. 4; processor 120); 
said control unit (e.g., Fig. 4; processor 185) obtaining a corresponding message corresponding to an analysis result produced by said artificial intelligence unit (e.g., Fig. 4; processor 120), wherein the artificial intelligence unit analyzes said image and generates analysis results (e.g., Fig. 4 and [0092]; image analysis).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Hwang to the game machine as taught by Keilwert in view of Yagi. The combination/motivation would be to provide a proximity sensor to trigger a camera to capture images of a player.

	Regarding claim 17, Keilwert in view of Yagi and further in view of Hwang discloses the smart interactive display system of claim 16, Keilwert (e.g., Figs. 1-8) discloses wherein said display device includes a touch control unit and a user interface associated with the touch control unit (touch input unit and touch display; e.g., Figs. 1-2 and 8 and [0027] and [0036]).

Regarding claim 18, Keilwert in view of Yagi and further in view of Hwang discloses the smart interactive display system of claim 16, Keilwert (e.g., Figs. 1-8) discloses the smart interactive display device further comprising: a speaker (Figs. 1-2 and [0033] and [0050]; speaker 32), connected electrically to said control unit for playing a voice message (Figs. 1-2 and [0033] and [0050]; gaming machine 10 including a microphone 34 and a speaker 32, which allow voice interaction between the player and the game machine); and an audio input unit (Figs. 1-2 and [0033] and [0050]; microphone 34), connected electrically to said control unit for receiving an audio input signal (Figs. 1-2 and [0033] and [0050]; gaming machine 10 including a microphone 34 and a speaker 32, which allow voice interaction between the player and the game machine).

Regarding claim 19, Keilwert in view of Yagi and further in view of Hwang discloses the smart interactive display system of claim 16, Yagi discloses wherein the display device receives the geographical tag corresponding to a current location of the display device. (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert for the same reason above.

Regarding claim 20, Keilwert in view of Yagi and further in view of Hwang discloses the smart interactive display system of claim 16, Yagi discloses wherein the display device receives the operation scripts corresponding to the geographical tag (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information and an associated game to be played). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert for the same reason above.

10.	Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Keilwert (US 20140323193 A1) in view of Yagi (US 20040249837 A1) and Hwang (US 20210192249 A1) and further in view of Okada (US 20090209326 A1).
Regarding claim 5, Keilwert in view of Yagi and further in view of Hwang discloses the interactive display method of claim 1, Keilwert (e.g., Figs. 1-8) discloses further comprising a step of: said control unit driving a speaker to play a voice message in response to said corresponding sensing signal ([0033] and [0050]; gaming machine 10 including a microphone 34 and a speaker 32, which allow voice interaction between the player and the game machine). The examiner further cites Okada as a reference because the sensing unit recited in claim 1 has been interpreted to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which corresponds to a proximity sensor. Okada (e.g., Figs. 2-3) discloses a game machine similar to that disclosed by Keliwert, wherein said control unit driving a speaker to play a voice message in response to said corresponding sensing signal ([0075]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Hwang to the game machine as taught by Keilwert in view of Yagi. The combination/motivation would be to provide a voice interaction between a player and a game machine.

11.	Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over Keilwert (US 20140323193 A1) in view of Yagi (US 20040249837 A1) and Hwang (US 20210192249 A1) and further in view of Gagner (US 20130337889 A1).
Regarding claim 8, Keilwert in view of Yagi and further in view of Hwang discloses the interactive display method of claim 1, Keilwert (e.g., Figs. 1-8) discloses wherein said artificial intelligence unit analyzes said image and generates analysis results, and wherein said analysis results include an estimated age, an estimated gender (e.g., Figs. 1-2, 4-5 and 7; recognition program 44 analyzes the image and generates analysis results including age and gender of the player). Keilwert (e.g., Figs. 1-8) also discloses wherein said artificial intelligence unit analyzes said audio input signal ([0033] and [0050], but does not disclose wherein said analysis results include a speaking language. However, Gagner (e.g., Figs. 1 and 11) discloses a game machine similar to that disclosed by Keilwert, wherein said artificial intelligence unit analyzes said audio input signal and generates analysis results, and wherein said analysis results include a speaking language ([0072] and [0074]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Hwang to the game machine as taught by Keilwert in view of Yagi. The combination/motivation would be to provide a voice interaction between a game machine and players from different countries or speaking different languages.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691